Order entered December 14, 2014




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00875-CR

                          MICHAEL ARDIS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 265th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F-2110832-R

                                      ORDER

      We abated this appeal for the trial court to appoint counsel for appellant.

The trial court has appointed new counsel.           We REINSTATE this appeal.

Appellant’s brief, to be filed in accordance with this Court’s opinion of October

25, 2022, is due thirty days from the date of this order.


                                               /s/   ERIN A. NOWELL
                                                     JUSTICE